Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 1-7 and 31–40 are cancelled because these claims are drawn to nonelected inventions.  
Claims 9–14 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 09/01/2022.
Specification
The disclosure is objected to because of the following informalities:  
The vapor box has two unique reference numerals 34 and 36.  Para. 30.
No reference numeral exists for the interior volume.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 8 and 15-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 line 7 reads “a barrier extending between the cover and the inlet, the cover, the inlet, and the barrier.” As written it is unclear as to whether “a barrier extending between the cover and the inlet” and “the cover, the inlet, and the barrier” are independent clauses.  Clarification is required.
Additionally, the term “inlet” throughout the claims in confusing.  Sometimes it is unclear which inlet is being referenced.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 8, 17, 22 and 24–25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dalrymple (USPN 7849802 B2).

    PNG
    media_image1.png
    806
    1233
    media_image1.png
    Greyscale

Figure 1 - Dalrymple Annotated Fig. 8
Regarding Claim 8, Dalrymple discloses the system comprising: a vapor box (Fig. 1:  Dalrymple Annotated Fig. 8) to connect to a tank (564), the vapor box comprising: a cover (556) including one or more vent apertures (572a-c, Col. 10, Lines 56–58); an inlet (Fig. 1:  Dalrymple Annotated Fig. 8) positioned to be connected to the tank and provide fluid flow between an interior volume of the tank and an interior of the vapor box (Fig. 1:  Dalrymple Annotated Fig. 8); and a barrier (570) extending between the cover and the inlet, the cover, the inlet, and the barrier at least partially defining the interior of the vapor box (Fig. 1:  Dalrymple Annotated Fig. 8); a valve (572a-c) associated with one or more vent apertures and positioned to provide fluid flow between the interior of the vapor box and the exterior of the vapor box; and a selector (Fig. 1:  Dalrymple Annotated Fig. 8) positioned spaced from and in communication with the valve and to cause the valve to change between an open condition providing fluid flow between the interior of the vapor box and the exterior of the vapor box via the one or more vent apertures and a closed condition preventing fluid flow between the interior of the vapor box and the exterior of the vapor box via the one or more vent apertures (Col. 10, Lines 52–58).  
The recitation “a system to vent a tank to enhance transporting asphalt when positioned in the tank” is seen as intended use of the vapor box and the system within.  It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. (MPEP §2114.II).
Regarding Claim 17, Dalrymple teaches the vapor box further comprises a base (556) connected to the barrier and defining an inlet opening (Fig. 1:  Dalrymple Annotated Fig. 8), and the inlet is connected to the base and defines a passage between the interior volume of the tank and the inlet opening (Fig. 1:  Dalrymple Annotated Fig. 8).  

    PNG
    media_image2.png
    293
    1073
    media_image2.png
    Greyscale

Figure 2 - Dalrymple Annotated Fig. 8
Regarding Claim 22, Dalrymple discloses a first end wall, a second end wall opposite the first end wall, a first side wall extending longitudinally between the first end wall and the second end wall (Fig. 2:  Dalrymple Annotated Fig. 8), but does not disclose a second side wall opposite the first side wall and extending longitudinally between the first end wall and the second end wall.  
It would have been obvious before the time of filing to a person having ordinary skill in the art, absent persuasive evidence that the particular configuration of the claimed apparatus is significant, to change the shape of the apparatus as a matter of design choice.  MPEP §2144.04(IV)(B).  Here, no requirement has been presented as to why the system must be a particular shape, as supported in Col. 5, Lines 5–23.
Therefore, Dalrymple also teaches a second side wall opposite the first side wall and extending longitudinally between the first end wall and the second end wall.  
Regarding Claim 24, Dalrymple teaches one or more of the first side wall or the second side wall defines a vent opening positioned to provide fluid flow between the interior of the vapor box and the exterior of the vapor box. Fig. 8. 
Regarding Claim 25, Dalrymple teaches a duct (Fig. 1:  Dalrymple Annotated Fig. 8, where the duct is attached duct connection to facilitate flow) associated with the exterior of the vapor box and the vent opening, the duct positioned to redirect flow from a first flow direction to a second low direction different than the first flow direction, and a restrictor (where the restrictor is the valve body) associated with the interior of the vapor box and the vent opening, the restrictor positioned to at least partially obstruct the vent opening.  
Claim(s) 15–16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dalrymple (USPN 7849802 B2) in view of Pauli (USPN 4064826).
Regarding Claim 15, Dalrymple discloses, one or more of the cover or the barrier, but does not disclose an inspection opening positioned to facilitate a view of at least a portion of the interior of the vapor box.  
Pauli teaches a sight glass (12) in order to visually determine the condition of the materials within.  Col. 3, Lines 4–12.
It would have been obvious before the time of filing to a person having ordinary skill in the art to modify the vapor box with a sight glass as taught by Pauli in order to observe the conditions within the valve box without harm to the operator.
Per the Dalrymple–Pauli combination, Pauli’s sight glass in located on Dalrymple’s cover.
Regarding Claim 16, the Dalrymple–Pauli combination teaches an inspection opening cover positioned to be removably connected (Pauli Col. 2, Lines 53–60, where the sight glass can be connected mechanically and therefore capable of being removed) to the vapor box such that the inspection opening cover at least partially blocks the inspection opening (Pauli Col. 3, Lines 42–55) and is separable from the vapor box to facilitate the view of the at least a portion of the interior of the vapor box.  
Claim(s) 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dalrymple (USPN 7849802 B2) in view of Horst (USPN 8316708 B2).
Regarding Claim 23, Dalrymple does not teach one or more of the first side wall or the second side wall defines an inspection opening positioned to facilitate a view of at least a portion of the interior of the vapor box.  
Horst teaches a sight glass (100) located in a position where it is visible from the sides in order to see the fluid that travels between the tank and the vapor box.  Col. 1, Lines 19–29.
It would have been obvious before the time of filing to a person having ordinary skill in the art to modify the first or second wall with a sight glass as taught by Horst in order to observe the conditions within the vapor box without harm to the operator.
Allowable Subject Matter
Claims 18–21 and 26–30 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Cannon et al. (US PGPub 20170096092 A1) Lithgow (USPN 2102124), Folmsbee (USPN 2290038) disclose a vent box attached to the truck having a valve and a vent, Fisher et al, (USPN 7028382) discloses baffles, Martin (USPN 6575326 B2) discloses baffles located within a valve box and Yandle et al. (USPN 8783280 B2) discloses angular baffles.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Angelisa L. Hicks whose telephone number is 571-272-9552. The examiner can normally be reached Monday-Friday (9:30AM-5:00PM EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Craig Schneider can be reached at 571-272-3607, Mary McMammon can be reached at 571-272-6007 or Kenneth Rinehart can be reaches at 571-272-4881. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Angelisa L. Hicks/
Primary Examiner
Art Unit 3753